DETAILED ACTION
	In RCE filed on 05/17/2021 Claims 1, 3, and 6- 17 are pending. Claim 1 is currently amended. Claims 2 and 4- 5 are canceled. Claims 8- 15 are withdrawn based on restriction requirement. Claims 1, 3, and 16- 17 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	Claim 1 recites the limitation “from about 2% to about 6% by volume of a first low melt temperature binder . . . and from about 2% to about 6% by volume of a second low melt temperature binder.” The only relevant paragraph in the instant specification is [0014] which recites “[t]he first low melt temperature binder and the second low melt temperature binder may be present in the composition in an amount ranging from about 1% to about 6% by volume.” This recitation is interpreted as describing the range: 1% ≲ [volume % of first binder] + [volume % of second binder] ≲ 6% because “[t]he first low melt temperature binder and the second low melt temperature binder” are present in “an amount,” where that amount is “from about 1% to about 6% by volume.” Therefore, the claimed limitation where each of the first and second low melt temperature binders are present in an amount from about 2% to about 6% by volume is not supported by the originally filed description and claim 1 fails to comply with the written description requirement. 
Claims 3 and 16- 17 are rejected by virtue of depending on a claim which fails to comply with the written description requirement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 16- 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0224575 A1 (“Hirata”) in view of US 2004/0182202 A1 (“Geving”).
Regarding claim 1, Hirata teaches a 3D build material composition comprising a particulate admixture including:
	from about 30% to about 95% by volume ([0069] teaches an example where steel alloy powder is at 75% by volume) of a high melt temperature build material having a melting temperature of from about 250°C to about 3,400°C ([0060] teaches a powder formed of stainless steel alloy [~1375°C MP], carbonyl iron [1535°C MP], titanium alloy, titanium aluminum, alumina [2072 °C MP], or zirconia [2715 °C MP]), wherein the high melt temperature build material is in the form of a powder and is selected from the group consisting of metals, metal alloys, ceramics, metal-ceramic alloys, and polymers in the form of a powder ([0060] teaches a powder formed of stainless steel alloy, carbonyl iron, titanium alloy, titanium aluminum, alumina, or zirconia), wherein if the build material is the polymer, the polymer is selected from the group consisting of polyamide-imides, high-performance polyamides, polyimides, polyketones, polysulfone derivatives, fluoropolymers, polyetherimides, polybenzimidazoles, polybutylene terephthalates, polyphenvl sulfides, polystvrene, svndiotactic Since the build material of Hirata is not a polymer, this limitation is not applicable);
	a first low melt temperature binder having a melting temperature from about 50°C to about 249°C ([0062- 0064] teaches a binder material 3a having a melting point of 50°C to 100°C); and
	a second low melt temperature binder having a melting temperature from about 50°C to about 249°C ([0065- 0067] teaches a binder material 3b having a melting point of 120°C to about 160°C); 
wherein the first low melt temperature binder melts at a temperature that is different from the second low melt temperature binder [0062- 0067].
Hirata does not explicitly teach from about 2% to about 6% by volume of each of the first and second low melt temperature binders; and the first and second low melt temperature binders being in the form of a powder.
However, Hirata does teach preferring to have a smaller volume of binder materials 3a, 3b in order to increase the precision of the shape of the sinter mold object [0068] and the ratios of the inorganic particles 2a and the binder materials 3a, 3b are set according to the molding specifications of the sinter mold object [0111]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize Hirata such that each binder volume percentage is between 2% to 6% by volume since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the binder volume percentages for the purpose of increasing the precision of the shape of the sinter mold object (Hirata - [0068]). See MPEP 2144.05 (II) and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) for further details.
Geving teaches an admixture wherein the binder is in the form of a powder ([0049] teaches a blend of metal particles and polymeric binder particles).
Hirata – Abstract, [0025, 0061]; Geving – [0007, 0049]).

Regarding claim 3, Hirata teaches the second low melt temperature binder is selected from the group consisting of polypropylene, polyethylene, low density polyethylene, high density polyethylene, polyethylene oxide, polyethylene glycol, acrylonitrile butadiene styrene, polystyrene, styrene-acrylonitrile resin, polyphenyl ether, polyamide 11, polyamide 12, polymethyl pentene, polyoxymethylene, polyethylene terephthalate, polybutylene terephthalate, polyvinylidene fluoride, polytetrafluoroethylene, perfluoroalkoxy alkane, polyphenylene sulfide, and polyether ether ketone (Claim 5 teaches the second binder being polyethylene, polypropylene, PTFE).
Hirata does not explicitly teach the first low melt temperature binder is independently selected from the group consisting of polypropylene, polyethylene, low density polyethylene, high density polyethylene, polyethylene oxide, polyethylene glycol, acrylonitrile butadiene styrene, polystyrene, styrene-acrylonitrile resin, polyphenyl ether, polyamide 11, polyamide 12, polymethyl pentene, polyoxymethylene, polyethylene terephthalate, polybutylene terephthalate, polyvinylidene fluoride, polytetrafluoroethylene, perfluoroalkoxy alkane, polyphenylene sulfide, and polyether ether ketone.
Geving teaches the first low melt temperature binder selected from the group consisting of polypropylene, polyethylene, low density polyethylene, high density polyethylene, polyethylene oxide, polyethylene glycol, acrylonitrile butadiene styrene, polystyrene, styrene-acrylonitrile resin, polyphenyl ether, polyamide 11, polyamide 12, polymethyl pentene, polyoxymethylene, polyethylene terephthalate, polybutylene terephthalate, polyvinylidene [0046] teaches the polymeric binder system is selected from, for example, polyethylene, polypropylene, nylon 11, nylon 12 and combinations thereof).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the composition of the first low melt temperature binder of Hirata with a the composition of the first low melt temperature binder as taught by Geving because this is a substitution of equivalent elements yielding predictable results. Both references teach the binder functioning to bind the build powder (Hirata – Abstract, [0025, 0061]; Geving – [0007, 0049]).

Regarding claim 16, Hirata teaches the high melt temperature build material has a melting temperature from about 2,500 °C to about 3,400 °C ([0060] teaches a powder formed of zirconia [2715 °C MP]).

Regarding claim 17, Hirata teaches wherein the build material is selected from the group consisting of metals, metal alloys, ceramics, metal-ceramic alloys, or a combination thereof ([0060] teaches a powder formed of stainless steel alloy, carbonyl iron, titanium alloy, titanium aluminum, alumina, or zirconia).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0224575 A1 (“Hirata”) in view of US 2004/0182202 A1 (“Geving”), as applied to claim 1, evidenced by Polyvinyl Alcohol1 (“NPL-4”) or Polyvinyl Chloride2 (“NPL-5”).
Regarding claim 6, Hirata teaches the first low melt temperature binder and the second low melt temperature binder are a crystalline polymer (Claim 4 teaches the first binder being polyvinyl alcohol [exhibits crystallinity, see NPL-4] or polyvinyl chloride [exhibits crystallinity, see NPL-5]; Claim 5 teaches the second binder being polyethylene, polypropylene, PTFE which are crystalline polymers according to the instant application).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0224575 A1 (“Hirata”) in view of US 2004/0182202 A1 (“Geving”), as applied to claim 1, further in view of USP 6555051 (“Sakata”), as evidenced by Polymethyl Methacrylate3 (“NPL-6”).
Regarding claim 7, Hirata teaches the first low melt temperature binder and the second low melt temperature binder are a non-crystalline polymer (Claim 4 teaches the first binder being polyvinyl pyrrolidone, polymethmethyl acrylate [amorphous, see NPL-6], ethylene and vinyl acetate copolymer, or polycaprolactone diol).
Hirata does not explicitly teach both the first and second low melt temperature binders being non-crystalline.
Sakata teaches both the first and second low melt temperature binders being non-crystalline (Col. 2 lines 50- 57 teaches a binder being ethylene-vinyl acetate copolymer, polymethyl methacrylate [amorphous/non-crystalline, see NPL-6], polystyrene [non-crystalline according to the instant specification], or various resins being used in combination. Based on the list provided by Sakata, it would have been obvious to select a combination of polymethyl methacrylate and polystyrene—both non-crystalline polymers—as the first and second binders).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the binders of Hirata with non-crystalline binders as taught by Sakata because 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643.  The examiner can normally be reached on 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/LEITH S SHAFI/Primary Examiner, Art Unit 1744                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Polyvinyl_alcohol
        2 https://en.wikipedia.org/wiki/Polyvinyl_chloride
        3 https://en.wikipedia.org/wiki/Poly(methyl_methacrylate)